Bell, Justice.
“The office of an injunction being, under the Code of this State, merely to restrain and not to compel the performance of an act, this remedy is not available for the purpose of evicting a party from the actual possession of land, the right to which is in dispute, between himself and another.” Vaughn v. Yawn, 103 Ga. 557 (29 S. E. 759). Code of 1933, § 55-110; Beacham v. Wrightsville & Tennille Railroad Co., 125 Ga. 362 (54 S. E. 157) ; Trudie Turpentine Co. v. Pearson, 159 Ga. 387 (125 S. E. 862) ; Beck v. Kah, 163 Ga. 365 (136 S. E. 160). There was some evidence to authorize the application of this principle, and the judge did not err in refusing an interlocutory injunction. The facts do not bring the case, as a matter of law, within the principle applied in MacKenzie v. Minis, 132 Ga. 323 (6) (63 S. E. 900, 23 L. R. A. (N. S.) 1003, 16 Ann. Cas. 723) ; Marshall v. Matthews, 149 Ga. 370 (100 S. E. 103), and similar cases.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent.